. -~.
AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                         Page 1 ofl   \   'd-

                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                        United States of America                                       JUDGMENT IN A CRIMINAL CASE
                                                                                       (For Offenses Committed On or After November 1, 1987)
                                   v.

                        Luis Eden Vences-Pena                                          Case Number: 3:19-mj-22159

                                                                                       Antonio F. Yoon
                                                                                       Defendant's Attorney


REGISTRATION NO. 75057298
THE DEFENDANT:
 lZl pleaded guilty to count( s) 1 of Complaint
                                           -----'--------------~~-----~~~~
 D was found guilty to count(s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                    Nature of Offense                                                                     Count Number(s)
8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                           1

  D The defendant has been found not guilty on count(s)
                                                                              ------------------~
  D Count(s)                                                                            dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                D TIME SERVED                                     gJ              ;J.. \                     days

  lZl   Assessment: $10 WAIVED lZl Fine: WAIVED
  lZl   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the   defendant's possession at the time of arrest upon their deportation or removal.
  D     Court recommends defendant be deported/removed with relative,                          charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                   Thursday, May 30, 2019
                                                   "'                              Date of Imposition of Sentence
                                                      n .,
                                                 [f.. •d            D
                                                                                   II!tL~~OCK
                          r--"'   .                   " ,.
                     /?r 1~)
                                                             ![""
        .                  .    .                            17"'
Received           "'                                ·= '"""' •
                                                      L


               DU;M      I '       I              MAY 3 0 2019
                                         CLEF:J.<, U.S. r,;2.r;::::CT COURT        UNITED STATES MAGISTRATE JUDGE
                                    SOUTHEH:·J Li3_1_1::;cr    or.: CJ\LIFORNIA
                                    BY                                   DEPUTY
                                    --~--···~--···-·-·-··--·---------·


Clerk's Office Copy                                                                                                                 3: l 9-mj-22159
